OPINION OF THE COURT
Andrias, J.
The trial evidence established beyond a reasonable doubt that defendant engaged in conduct known in Federal jurisprudence as insider trading, and we are in agreement that this conduct violated the Martin Act (General Business Law art 23-A) and the Penal Law provisions under which defendant was convicted.
Such convictions were based upon evidence that Marisa Baridis, an employee first of Smith Barney, Inc. and then of Morgan Stanley, Dean Witter, Discover & Co. (hereinafter collectively Smith Barney), who worked in their respective “control groups,” supplied defendant’s partner Jeffrey Streich (and, through him, defendant) with confidential, nonpublic information about prospective corporate actions, such as takeovers, mergers and acquisitions, which were likely to enhance the value of the corporation’s stock, and that defendant and his partner, on the basis of such information, then purchased stock in such companies, thereby realizing substantial short-term profits, a portion of which they shared with Baridis in return for her ongoing supply of information.
Contrary to defendant’s principal argument, the People were not required to prove that Baridis, who was the source of the insider information, was an “insider” of the corporations whose securities were purchased by defendant. Under any theory of insider trading, Baridis’s duty not to trade on the confidential information that she obtained by virtue of her position of confidence and trust extended to defendant because there was sufficient proof that he knew or should have known that the material information was confidential and wrongfully obtained (see, United States v O’Hagan, 521 US 642). In this regard, there was overwhelming evidence, including properly corroborated accomplice testimony, that defendant knew he was receiving wrongfully obtained confidential information.
*52Defendant, perhaps taking his cue from a New York Law Journal article critical of the trial court’s dismissal motion analysis of Federal insider trading law (John F. X. Peloso and Stuart M. Sarnoff, Securities and Commodities Litigation, State Law Insider Trading Prosecution Under Martin Act, NYLJ, Oct. 15 1998, at 3, col 1), argues that none of the Penal Law charges are sustainable, as a matter of law, by evidence of a breach of duty to the corporate shareholders who were defendant’s alleged victims.
The trial court upheld the Penal Law charges upon the ground that the tippees of the Baridis information had a duty which was derivative of Baridis’s duty to shareholders arising from her status as a “corporate insider” (citing Matter of Cady, Roberts & Co, 40 SEC 907). Defendant asserts that since Baridis was not a corporate insider, but rather was a corporate “outsider,” like the defendant in United States v O’Hagan (521 US 642), she had a duty of disclosure only to her employer and not to the shareholders of the corporations whose stock he traded. Thus, according to defendant, even if he knew of Baridis’s duty, he obtained no stolen property from her employer, thus rendering “larceny” concepts inapplicable. With respect to criminal possession of stolen property and conspiracy, defendant argues that since there was no duty to disclose to the shareholders, there could be no larceny by false pretenses. Absent a duty to shareholders, he urges, there also could be no scheme to defraud them. Finally, defendant also argues that, at the very least, the trial court should have considered the “rule of lenity” and determined that the requirements of the larceny, fraud, and stolen property statutes were not properly applied (cf., Matter of Kimberly H., 196 AD2d 192).
The context in which defendant raises these arguments on appeal is somewhat confused, but, in any context, the “lack of evidence of duty” argument is unpreserved for appellate review (CPL 470.05 [2]). Although defendant joined in the motion to dismiss the indictment raising these arguments, any challenge to the sufficiency of the Grand Jury evidence “is not reviewable upon an appeal from an ensuing judgment of conviction based upon legally sufficient trial evidence” (CPL 210.30 [6]). To the extent that defendant’s arguments constitute a challenge to the legal sufficiency of the trial evidence, they also are unpreserved (see, People v Gray, 86 NY2d 10). At the conclusion of the People’s case, defense counsel’s motion for a trial order of dismissal did not raise the arguments now advanced on appeal.
*53Furthermore, defendant suggests that his conviction should be reversed because the court’s charge to the jury was based upon “the inapt notions decided in the pre-trial decision that embraced concepts of duties to ‘contraparty’ traders that do not exist.” Again, however, any argument about the impropriety of the court’s charge in this regard is unpreserved as defense counsel proposed standard CJI instructions and made no complaints pertaining to the elements of the Penal Law charges.
Finally, for the first time in his reply brief, defendant suggests that, if this Court determines that his appellate arguments are unpreserved, he is entitled to relief based on the ineffective assistance of his trial counsel in failing to make appropriate objections. The People move to strike such argument from defendant’s reply brief. Defendant’s appellate counsel opposes on the ground that such argument is raised in response to the People’s non-preservation argument in their respondent’s brief and, in the alternative, cross-moves for coram nobis relief on the ground of her own ineffective assistance on appeal in not raising such argument in her main brief. Defendant’s arguments must be rejected both procedurally and on their merits, first, because they are improperly raised for the first time in his reply brief or are premature and, secondly, because it is clear that defense counsel’s trial representation overall, which included numerous challenges, was quite adequate. The record establishes that defendant received meaningful representation (see, People v Benevento, 91 NY2d 708, 713-715). We also decline to review these claims in the interest of justice. Were we to do so, we would find the evidence to be legally sufficient as to each conviction.
 A jury’s verdict is supported by sufficient evidence if the evidence presented supports “any valid line of reasoning and permissible inferences which could lead a rational person to the conclusion reached by the jury” (People v Bleakley, 69 NY2d 490, 495). The jury was certainly warranted in finding defendant guilty of possession of stolen property, conspiracy and scheme to defraud based upon the proof establishing that he knowingly participated in an ongoing scheme to profit from material, nonpublic information obtained in violation of both Baridis’s fiduciary duty to Smith Barney, and, through Smith Barney, to the companies whose trust she also abused. As a result, defendant unlawfully obtained more than $50,000 in stolen property from the contraparties to those transactions.
Defendant suggests that under Federal law, which indisputably provides important precedent for courts of this State in *54determining the obligations of persons who trade in securities, he had no duty to refrain from using the confidential information he obtained from Baridis, who was not a corporate insider. However, as the People argue at length, whether the facts of this case are analyzed under a “classical corporate insider” theory (Dirks v Securities & Exch. Commn., 463 US 646) or a “misappropriation” theory (United States v O’Hagan, supra), it is clear that defendant had a duty to abstain from trading absent disclosure of wrongly obtained material, nonpublic information.*
The O’Hagan Court’s description of these two theories of insider trading liability is instructive:
“Under the ‘traditional’ or ‘classical theory’ of insider trading liability, § 10 (b) [of the Securities Exchange Act of 1934; 15 USC § 78j (b)] and Rule 10b-5 are violated when a corporate insider trades in the securities of his corporation on the basis of material, nonpublic information. Trading on such information qualifies as a ‘deceptive device’ under § 10 (b), we have affirmed, because ‘a relationship of trust and confidence [exists] between the shareholders of a corporation and those insiders who have obtained confidential information by reason of their position with that corporation.’ Chiarella v. United States, 445 U.S. 222, 228 (1980). That relationship, we recognized, ‘gives rise to a duty to disclose [or to abstain from trading] because of the “necessity of preventing a corporate insider from * * * tak[ing] unfair advantage of * * * uninformed * * * stockholders.” ’ Id., at 228-229 (citation omitted). The classical theory applies not only to officers, directors, and other permanent insiders of a corporation, but also to attorneys, accountants, consultants, and others who temporarily become fiduciaries of a corporation. See Dirks v. SEC, 463 U.S. 646, 655, n. 14 (1983).
*55“The ‘misappropriation theory’ holds that a person commits fraud ‘in connection with’ a securities transaction, and thereby violates § 10 (b) and Rule 10b-5, when he misappropriates confidential information for securities trading purposes, in breach of a duty owed to the source of the information. * * * Under this theory, a fiduciary’s undisclosed, self-serving use of a principal’s information to purchase or sell securities, in breach of a duty of loyalty and confidentiality, defrauds the principal of the exclusive use of that information. In lieu of premising liability on a fiduciary relationship between company insider and purchaser or seller of the company’s stock, the misappropriation theory premises liability on a fiduciary-turned-trader’s deception of those who entrusted him with access to confidential information.
“The two theories are complementary, each addressing efforts to capitalize on nonpublic information through the purchase or sale of securities. The classical theory targets a corporate insider’s breach of duty to shareholders with whom the insider transacts; the misappropriation theory outlaws trading on the basis of nonpublic information by a corporate ‘outsider’ in breach of a duty owed not to a trading party, but to the source of the information. The misappropriation theory is thus designed to ‘protec [t] the integrity of the securities markets against abuses by “outsiders” to a corporation who have access to confidential information that will affect th[e] corporation’s security price when revealed, but who owe no fiduciary or other duty to that corporation’s shareholders.’ Ibid.” (O’Hagan, supra, at 651-653.)
While it may be argued that Baridis was not a corporate insider, the important point in determining the liability of a Baridis tippee is that Baridis improperly used the confidential nonpublic information for personal gain and thereby committed fraud in the use of the information she obtained in breach of her duty. Amy reliance on Dirks (supra) is misplaced inasmuch as, in that case, the insiders, unlike Baridis, had not acted for personal profit, but to expose a massive fraud within the corporation (463 US, supra, at 666-667). As found by the Court in O’Hagan (supra, at 663): “Dirks thus presents no sug*56gestión that a person who gains nonpublic information through misappropriation in breach of a fiduciary duty escapes § 10 (b) liability when, without alerting the source, he trades on the information.” The duty not to use the confidential information for personal benefit thus extends to the Baridis tippees, not because these individuals are deemed to owe a fiduciary duty to Baridis’s employer, but rather because of the fraudulent nature of the use of the confidential information.
For instance, the core of the false pretenses larceny theory is that the victim surrenders property on the basis of misrepresentations attributable to the defendant; here, by his trading, defendant falsely communicated that he was permitted to trade even though he had a duty to disclose the confidential information or to abstain from such trading. Although he made no affirmative representation, an omission satisfies the elements of larceny by false pretenses where there is a duty, such as defendant’s, not to trade absent disclosure of nonpublic material information.
Indeed, as the People point out in their brief, there was concrete testimony by an owner of corporate stock, which defendant illegally purchased, that the owner’s decision whether to sell his stock was greatly affected by his reliance on the integrity of the playing field, and therefore, defendant clearly came into possession of property sold by the stock owner as a result of his omission to disclose the material, nonpublic information.
There is also no merit to defendant’s unpreserved “rule of lenity” argument since the applicability of the Penal Law statutes is not ambiguous. Here, as demonstrated above, defendant’s conduct in using material nonpublic confidential information to trade in securities is encompassed within the definitions of the Penal Law statutes at issue.
The trial court properly exercised its discretion in denying defendant’s mistrial motions made in connection with two instances of alleged prosecutorial misconduct. With regard to one instance, the record fails to support defendant’s claim that the prosecutor intentionally elicited testimony that violated the court’s order excluding certain hearsay references to defendant, and, in any event, the testimony elicited was harmless. As to the other instance, while it was inappropriate for the prosecutor to pose a question that could be viewed as suggesting that evidence was being kept from the jury, the witness’s response dispelled any possible prejudice.
Finally, since the SEC investigator refused to provide the District Attorney’s office with notes of his interviews with de*57fendant, this information was not in the possession or control of the People and thus did not constitute Rosario material (People v Rodriguez, 155 AD2d 257, lv denied 75 NY2d 923).
Accordingly, the judgment of the Supreme Court, New York County (Edward McLaughlin, J.), rendered February 23, 2000, convicting defendant, after a jury trial, of criminal possession of stolen property in the second degree, conspiracy in the fourth degree, scheme to defraud in the first degree (two counts), violation of General Business Law § 352-c (5) and violation of General Business Law § 352-c (6), and sentencing him to an indeterminate term of from 2 to 6 years imprisonment on his conviction for possession of stolen property, which sentence is to be served concurrently with the indeterminate terms of from IV3 to 4 years imprisonment imposed on the remaining convictions, should be affirmed. Motion to strike reply brief granted to the extent of deeming point II A. stricken. Cross motion for coram nobis relief dismissed as premature. Motion to reargue bail application denied in light of our affirmance.

 The New York Law Journal article mentioned above was critical of the trial court for relying on the “classical” theory of insider trading because the authors believed that Baridis was not a “corporate insider” and therefore, she did not owe a duty, fiduciary or otherwise, to the shareholders of corporations whose stock was being traded. However, the authors believed that it would have been appropriate for the trial court to extend criminal insider trading liability to those who had traded on material nonpublic information misappropriated by a corporate outsider, such as Baridis.